                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI

VERNON BATES,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )
                                                 )
AMAZON LOGISTICS, INC. d/b/a                     )            Case No.: 4:20-cv-00114
Amazon Prime,                                    )
                                                 )            JURY TRIAL DEMANDED
and                                              )
                                                 )
BANANA LOGISTICS, LLC,                           )
                                                 )
and                                              )
                                                 )
ABDURAZAQ A. JAMA,                               )
                                                 )
       Defendants.                               )

 AMAZON LOGISTICS, INC.’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE RESPONSIVE PLEADING

       Defendants, Amazon Logistics, Inc. d/b/a Amazon Prime (“Defendant” or “Amazon”), by

and through undersigned counsel of record, Daniel E. Tranen of Wilson Elser Moskowitz Edelman

& Dicker LLP, pursuant to Federal Rule of Civil Procedure 6(b), and for its Unopposed Motion

and Notice of Initial Extension of Time to File Responsive Pleading, states as follows:

       1.      Plaintiff filed his Complaint on February 19, 2020.

       2.      Defendant was served on February 25, 2020.            Pursuant to Fed. R. Civ. P.

12(a)(1)(A), Defendant’s responsive pleading is due March 17, 2020 and has not yet expired.

       3.      Counsel for Defendant requires additional time to conduct due diligence regarding

Plaintiff’s allegations, including the alleged relationships between the codefendants, and to prepare

its responsive pleadings.



                                                 1

         Case 4:20-cv-00114-FJG Document 7 Filed 03/16/20 Page 1 of 2
       4.      Counsel for Plaintiff has agreed to an extension of the deadline for the filing of

Defendant’s responsive pleading for 14 days, up to and including March 31, 2020.

       5.      The responsive pleading deadline has not been previously extended.

       6.      The extension does not interfere with any case management plan, scheduled

hearings, or other case deadlines.

       7.      This motion is not being made for the purpose of delay, but for Defendant’s counsel

to perform the necessary due diligence in order to answer or otherwise plead appropriately.

       8.      Plaintiff will not be prejudiced by this extension.

       9.      Plaintiff does not object to Defendant’s motion and consents to same.

       WHEREFORE, Defendant, Amazon Logistics, Inc. d/b/a Amazon Prime, respectfully

request that this Honorable Court grant Amazon an extension to file its responsive pleading to

Plaintiff’s Complaint to March 31, 2020.


 DATED: March 16, 2020

                                              Respectfully submitted,

                                              AMAZON LOGISTICS, INC. D/B/A AMAZON
                                              PRIME


                                              /s/ Daniel E. Tranen
                                              Daniel E. Tranen, 30316-45
                                              WILSON ELSER MOSKOWITZ
                                              EDELMAN & DICKER LLP
                                              7751 Carondelet Ave., Suite 203
                                              Clayton, MO 63105
                                              (618) 307-0200
                                              daniel.tranen@wilsonelser.com




                                                 2

         Case 4:20-cv-00114-FJG Document 7 Filed 03/16/20 Page 2 of 2
